Citation Nr: 9910724	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1945 to 
June 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral hearing loss.  It also denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, this issue will be discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  In January 1982, the Board issued a decision that denied 
the veteran's claim for service connection for bilateral 
hearing loss.

2.  The evidence received since the Board's January 1982 
decision is probative of a causal link between the veteran's 
current bilateral hearing loss and his active duty military 
service.


CONCLUSIONS OF LAW

1.  The January 1982 decision of the Board denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Evidence received since the Board's January 1982 decision 
denying service connection for bilateral hearing loss is new 
and material, and the appellant's claim for service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) 
provided a standard, adopted from a district court decision 
pertaining to social security benefits, for determining 
whether evidence submitted by a claimant was "new and 
material".  See Chisholm v. Secretary of Health & Human 
Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although a 
definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard 
articulated in Chisholm and that the standard in Chisholm was 
"clearer and more easily applied".  Colvin, 1 Vet. App. at 
174.

In addressing Colvin, a subsequent decision by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the Court overstepped its judicial 
authority in failing to defer to the interpretation of the 
term "new and material" set forth by VA in its own 
regulation, and adopting instead "a definition of 
materiality from an entirely different benefits scheme -- the 
administration of social security benefits."  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard which had been adopted by the Court in Colvin, 
and more fully defined and explained in subsequent decisions 
of the Court, required the Board to perform a two-step 
analysis when a veteran seeks to reopen a final decision 
based on new and material evidence.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, the Board must determine 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court also held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  


Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit in Hodge stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in 

section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286. 

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process for reopening claims, as set out in Manio v. 
Derwinski, has now become a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background

In this case, the Board last denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in a January 1982 decision.  The Board's January 1982 
decision is final. 38 U.S.C.A. § 7104(b) (West 1991).  The 
specified basis for the disallowance of the veteran's claim 
for service connection for bilateral hearing loss was that he 
had failed to establish a nexus between his current hearing 
loss and an injury or disease incurred in or aggravated 
during his period of military service.  

In May 1995, the veteran attempted to reopen his claim for 
service connection for bilateral hearing loss.  Pursuant to 
the development of this claim, the veteran submitted a 
medical opinion, dated July 1995, from C. Aswell, M.D.  In 
this opinion, Dr. Aswell indicated:

I have reviewed [the veteran's] military 
medical records and note that on at least 
two occasions he was treated with 
Sulfadyazine.  
. . . 
It is very likely that his sensori-neural 
hearing loss was caused by the 
Sulfadyazine he received during his 
military service.

III.  Analysis

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the 
veteran's claim for service connection for bilateral hearing 
loss was denied because he failed to establish a nexus 
between his current hearing loss and an injury or disease 
incurred in or aggravated during his period of military 
service.  Accordingly, the "issue at hand" is whether there 
is a nexus, or link, between any inservice disease or injury 
and the veteran's current bilateral hearing loss as provided 
by competent medical evidence.

The Board has reviewed all of the additional evidence 
received herein and concludes that there is evidence both new 
and material as it relates to this issue; therefore, the 
claim is reopened.  The July 1995 medical opinion from C. 
Aswell, M.D., indicates that the veteran currently has 
bilateral hearing loss and attributes this condition to his 
having been treated with Sulfadyazine during his active duty 
service.

The Board concludes that this medical opinion is "new" 
evidence because it was not previously before Board at the 
time of its January 1982 decision.  The Board also finds that 
this evidence is "material" in that it is "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  In this regard, the newly submitted 
medical evidence contributes "to a more complete picture of 
the circumstances surrounding the origin of" the veteran's 
bilateral hearing loss.  See Hodge, 155 F.3d at 1356.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim, the Board concludes that the 
treatment summary report is new and material evidence 
sufficient to reopen the claim for service connection for 
bilateral hearing loss.  Thus, the Board reopens the claim 
for service connection for bilateral hearing loss, and 
remands the claim below for further development.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.


REMAND

A. Service Connection for Bilateral Hearing Loss

Although the claim for service connection for bilateral 
hearing loss is now reopened, the Board finds that the case 
is not yet ready for final appellate review.

The appellant contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, the 
appellant alleges that he incurred bilateral hearing loss as 
a result of his having been prescribed Sulfadyazine during 
his active duty military service. 

In Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 
1999) (en banc), the Court outlined a three-step process for 
reopening claims: VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). 

Consequently, as this case remains in appellate status, a 
remand to the agency of original jurisdiction is required for 
the purpose of readjudication of the appellant's new and 
material evidence claim pursuant to the holdings in Hodge, 
Elkins, Winters, supra.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (precedent decisions of the Court generally 
are given retroactive effect with regard to cases in which 
the administrative or judicial review process is not 
concluded).

B.  Service Connection for PTSD

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that he 
underwent a tonsillectomy and an appendectomy during his 
active duty service and that these surgical procedures 
resulted in PTSD.  A review of the veteran's service medical 
records revealed that he underwent a tonsillectomy in June 
1944.  They also indicate that he underwent an appendectomy 
in August 1945.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991).

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL M21-1), Part VI, 
11.38 (Aug. 26, 1996) (reiterating the three PTSD service-
connection requirements set forth in regulation § 3.304(f) 
and specifically requiring "credible supporting evidence 
that the claimed inservice stressor actually occurred").  
The MANUAL M21-1 provisions in paragraph 11.38 are 
substantive rules which are "the equivalent of [VA] 
[r]egulations".  See Hayes v. Brown, 5 Vet. App. 60, 67 
(1993) (citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)).  With regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 1991); see also Gregory v. Brown, 8 
Vet. App. 563 (1996); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

The United States Court of Veterans Appeals (the Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); see 
also, Zarycki, 6 Vet. App. at 98.

After a thorough review of the veteran's claims file, the 
Board concludes that the appellant should be accorded another 
VA psychiatric examination in order to obtain a current, 
clear (unequivocal) diagnosis in this matter.  In support of 
his claim, the veteran submitted a medical opinion, dated 
July 1995, from C. Aswell, M.D.  In his report, Dr. Aswell 
stated that the veteran "is suffering from Post Traumatic 
Stress Disorder secondary to experiences during his years in 
the armed services."  The report failed, however, to 
specifically identify the specific "experiences" to which 
he attributes the veteran's PTSD.  

On November 7, 1996, new VA regulations became effective 
which established a new schedule for rating mental disorders.  
See Notice, 61 Fed.Reg. 52695 (1996).  The current VA 
regulations require psychiatric diagnoses to be made in 
accordance with the more recent DIAGNOSTIC AND STATISTICAL MANUAL 
(DSM) FOR MENTAL DISORDERS (4TH ed., 1994) (DSM-IV).   See 
Notice, 61 Fed. Reg. 52695 (1996).  The appellant's most 
recent VA psychiatric examination was performed in October 
1995, therefore, a new examination should be conducted in 
this matter. 

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. Halstead v. Derwinski, 
3 Vet. App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In his opinion 
letter, dated July 1995, C. Aswell, M.D., indicated that he 
had seen the veteran professionally through the years.  The 
RO should request from Dr. Aswell copies of all medical 
treatment records he may have concerning the veteran. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for bilateral 
hearing loss, or any psychiatric 
disorder, including PTSD, since his 
discharge from the service.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
appellant which have not been previously 
secured.  Specifically, the Board is 
interested in obtaining the veteran's 
alleged treatment records from C. Aswell, 
M.D., in Ville Platte, Louisiana.

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding any 
additional stressors -- other than those 
already accepted by the Board as 
confirmed, i.e., undergoing a 
tonsillectomy in July 1944 and an 
appendectomy in August 1945, -- to which 
he was exposed during service and about 
which he wishes further attempts to be 
made to confirm their occurrence.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and also that he may 
submit "buddy" statements in support of 
his alleged stressors.

3.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to any stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  In doing 
so, the RO must accept the Board's 
finding that credible supporting does 
exist indicating that the veteran 
underwent a tonsillectomy in July 1944 
and an appendectomy in August 1945.

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The RO 
must specify, for the examiner, the 
stressor or stressors that are 
established by the record, including 
undergoing a tonsillectomy in July 1944 
and an appendectomy in August 1945.

The examiner must be instructed that only 
the confirmed stressful events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examiner should 
conduct an examination with consideration 
of the criteria for PTSD.  The examiner 
should review the medical reports of 
record, including the medical opinion of 
C. Aswell, M.D., and the report of the VA 
psychiatric examination, dated October 
1995.  If the examiner determines that 
the veteran has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorder (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a current diagnosis of PTSD is 
appropriate, the examiner should specify 
whether each confirmed stressor -- as 
found to be established for the record by 
the RO and the Board -- was sufficient to 
produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
the Board and found to be sufficient to 
produce PTSD by the examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All studies or tests 
deemed necessary by the examiner, 
including psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory; the 
PTSD Rating Scale, the Mississippi Scale 
for Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with the fourth edition of 
American Psychiatric Association:  
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

6.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim for service connection for PTSD.  
The RO should also determine whether the 
veteran's reopened claim for entitlement 
to service connection for bilateral 
hearing loss is well-grounded and, if so, 
adjudicate it on its merits, considering 
all of the evidence of record, both old 
and new. 

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeal

 

